Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 15 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuzono Hayato et al. (Combining calibration schemes on a real-time multiuser MIMO-OFDM system with implicit feedback – IDS record), hereinafter referred to as Fukuzono.
Regarding claim 1, in Section II.D (Calibration Schemes -first paragraph), Fukuzono discloses (1) the AP transmits a Null Data Packet (NDP) as the training frame for downlink CSI estimation (corresponding to receiving a first reference signal from a second device); (2) the downlink CSI is packed in the CSI feedback frame, and uplink CSI is an estimate by LTF of the CSI feedback frame; Fig.3 also discloses the transmission of both, the CSI feedback and the LTF, i.e. the second reference signal, in the CSI feedback frame; such a combined transmission within the same frame is considered as “bundling” (corresponding to generating a channel status feedback message based at least in part on the first reference signal; bundling a second reference signal and the channel status feedback message; transmitting the second reference signal and the channel status feedback message to the second device); (3) Fukuzono in Section I, second paragraph, teaches calibration of uplink CSI is necessary for downlink transmit beamforming implying that the downlink transmit beamforming being initiated by the calibration, wherein the calibration of uplink CSI includes the transmitting of the second reference signal, the LTF, and the CSI feedback frame (corresponding initiating a data transfer with the second device based at least in part on transmitting the second reference signal and the channel status feedback message).
Regarding claim 15, a rejection of claim 1 has been made of a method for wireless communications between a first device and the second device (the AP), and it should be noted that the method for wireless communications from a first device (the AP) to a second device can be performed in a similar manner.
Regarding claim 29, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Fukuzono for the same reasons as set forth in the rejection of claim 1. The device that receives the transmitted NDP from the AP include instructions stored in the memory (not shown) and operable, when executed by the processor (not shown), to cause the device to perform the claimed steps.
Regarding claim 30, this claim has similar limitations as those of claim 15.  Therefore, it is rejected under Fukuzono for the same reasons as set forth in the rejection of claim 15. The device that transmits the NDP is the AP. The AP includes instructions stored in the memory (not shown) and operable, when executed by the processor (not shown), to cause the AP to perform the claimed steps.

                                  Allowable subject matter
5.	Claims 2-14, 16-28 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rahman et al. (US 2018/0145737); Bai et al. (US 11,196,524); Farajidana et al. (US 2010/0238824); Li et al. (US 2016/0080052) are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465